IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0752
                              Filed August 18, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DONTERIUS J. BOMAR,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Sarah E. Crane, Judge.



      Donterius Bomar appeals the sentence imposed on his conviction of first-

degree robbery. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., Schumacher, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


CARR, Senior Judge.

       Donterius Bomar pled guilty1 to second-degree murder and first-degree

robbery. Bomar and the State agreed to jointly recommend consecutive prison

sentences of fifty years for the murder conviction, with a seventy percent

mandatory minimum sentence, and twenty-five years for the robbery conviction,

with a fifty percent mandatory minimum sentence.2 The district court adopted most

of the parties’ sentencing recommendation but deviated from it by imposing

concurrent sentences and a seventy percent mandatory minimum sentence on the

robbery conviction.3

       On appeal, Bomar challenges the imposition of a seventy percent

mandatory minimum sentence on his robbery conviction. We review a sentence

for correction of errors at law. See State v. Fetner, 959 N.W.2d 129, 133 (Iowa

2021). Because the robbery sentence falls within the statutory limits, it “is cloaked

with a strong presumption in its favor, and will only be overturned for an abuse of

discretion or the consideration of inappropriate matters.” State v. Boldon, 954

N.W.2d 62, 73 (Iowa 2021) (citation omitted). A sentencing court abuses its

discretion when it imposes a sentence for reasons that are not supported by

substantial evidence or misapplies the law. See State v. Moore, 936 N.W.2d 436,

439 (Iowa 2019).



1 Because Bomar challenges his sentence rather than his guilty plea, he satisfies
the “good cause” requirement of Iowa Code section 814.6(1)(a)(3) (2020). See
State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020).
2 The recommendation would result in a total term of seventy-five years in prison,

with Bomar serving a minimum of forty-seven and one-half years.
3 The result is a total term of fifty years in prison, with Bomar serving a minimum

of thirty-five years.
                                         3


       Iowa Code section 902.12(3) requires a person serving a sentence for first-

degree robbery to serve between fifty and seventy percent of the maximum term.

The sentencing court must determine the length of the mandatory minimum

sentence “based upon all pertinent information including the person’s criminal

record, a validated risk assessment, and the negative impact the offense has had

on the victim or other persons.” Iowa Code § 901.11(3). Bomar argues the

sentencing court abused its discretion “by failing to appropriately consider [those]

factors.”

       In imposing sentence, the district court considered the presentence

investigation report, statements made at the plea hearing, and statements made

at the sentencing hearing. The court noted the seriousness of the offenses, which

occurred close in time but involved different victims. After noting Bomar’s mental

health and his age, the court declined to impose consecutive sentences because

Bomar “will still be facing a significant prison sentence and significant mandatory

prison term,” which the court hoped would allow him to consider and atone for his

actions. The court imposed a seventy percent minimum sentence on the robbery

charge instead of the fifty percent minimum the parties recommended, citing the

seriousness of the crime and injury to a second victim. The written sentencing

order further states that the court considered Bomar’s age, criminal record, family

circumstances, mental-health and substance-abuse history, the nature of the

offense, the plea agreement, and the statutory sentencing requirements.

       The court’s statements at the sentencing hearing and in the written

sentencing order show that it considered the factors set forth in section 901.11(3)

in imposing a seventy percent mandatory minimum sentence.             See State v.
                                         4

Alloway, 707 N.W.2d 582, 585 (Iowa 2006) (noting that the court can satisfy the

requirement to state its reasons for imposing sentence either by orally stating the

reasons for sentencing at a reported hearing or in the written sentencing order),

overruled on other grounds by State v. Johnson, 784 N.W.2d 192, 198 (Iowa

2010), and State v. Thompson, 856 N.W.2d 915, 921 (Iowa 2014). In each, the

court stated it considered the information in Bomar’s presentence investigation

report, which included his criminal record and a risk assessment. Although the

court did not refer specifically to the risk assessment or Bomar’s criminal record in

imposing sentence, it was not required to do so. See State v. Boltz, 542 N.W.2d

9, 11 (Iowa Ct. App. 1995) (“[T]he failure to acknowledge a particular sentencing

circumstance does not necessarily mean it was not considered.”). And because

the court ordered concurrent rather than consecutive sentences, the minimum

amount of time Bomar must serve is less than the amount the parties

recommended to the court. We find no abuse of discretion.

       AFFIRMED.